          Case 2:21-cr-00179-TJH Document 1 Filed 04/13/21 Page 1 of 5 Page ID #:1



 1
                                                          4/13/2021
 2
                                                               JB

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                        FOR THE CENTRAL DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                   CR No. 2:21-cr-00179-FMO

11                Plaintiff,                     I N F O R M A T I O N

12                v.                             [18 U.S.C. §§ 1341, 1346, 2(b):
                                                 Honest Services Mail Fraud]
13   ATANACIO VILLEGAS,
       aka “A.T.,”
14
                  Defendant.
15

16           The Acting United States Attorney charges:
17                                COUNTS ONE THROUGH SEVEN
18                            [18 U.S.C. §§ 1341, 1346, 2(b)]
19   A.      INTRODUCTORY ALLEGATIONS
20           1.    Defendant ATANACIO VILLEGAS, also known as “A.T.,” was a
21   California Department of Motor Vehicles employee who began working
22   for the California DMV on or about October 2, 2000, and resigned on
23   or about June 19, 2017.         From on or about October 2, 2016, to on or
24   about September 1, 2016, defendant VILLEGAS worked as a License
25   Registration Examiner in the Torrance office of the California DMV.
26   From on or about September 1, 2016, until he resigned, defendant
27   VILLEGAS worked at the Gardena Commercial Driver License Processing
28   Center.      As a result of the positions that defendant VILLEGAS held,
          Case 2:21-cr-00179-TJH Document 1 Filed 04/13/21 Page 2 of 5 Page ID #:2



 1   he owed a fiduciary duty to the citizens of the State of California

 2   and to the California DMV.

 3   B.      THE SCHEME TO DEFRAUD

 4           2.    Beginning on an unknown date and continuing to on or about
 5   January 25, 2017, in Los Angeles County, within the Central District
 6   of California, and elsewhere, defendant VILLEGAS, knowingly and with
 7   intent to defraud, devised, participated in, and executed a scheme to
 8   defraud the California DMV and the citizens of the State of
 9   California of their right to the honest services of their public
10   officials by means of bribery, materially false and fraudulent
11   pretenses and representations, and the concealment of material
12   information.
13           3.    The scheme to defraud operated, in substance, in the
14   following manner:
15                 a.    Brokers would identify and solicit people who wanted a
16   driver’s license issued by the California DMV, but who were unable to
17   pass the written test, driving test, or both, as legally required to
18   validly obtain a driver’s license.
19                 b.    Brokers would negotiate prices the driver’s license
20   applicants would pay in cash in exchange for fraudulently receiving
21   passing scores on the written test, driving test, or both, in order
22   to obtain a California driver’s license that they were not otherwise
23   eligible to receive.
24                 c.    Brokers would contact defendant VILLEGAS and agree to
25   pay him a cash bribe so that driver’s license applicants could
26   ultimately obtain a driver’s license without taking or passing some
27   or all of the necessary tests.
28

                                                2
       Case 2:21-cr-00179-TJH Document 1 Filed 04/13/21 Page 3 of 5 Page ID #:3



 1              d.    Defendant VILLEGAS would solicit the services of, and

 2   arrange for the payment of a portion of, the cash bribes to other

 3   California DMV employees, who would make fraudulent entries in

 4   California DMV records to indicate that an applicant passed required

 5   tests without the applicant actually taking or passing those tests.

 6              e.    The California DMV employees would agree to accept

 7   cash bribes from defendant VILLEGAS in exchange for making the

 8   fraudulent entries and would themselves log into the DMV database,

 9   access the driver’s license applicant records using a DMV credential

10   identification number, and make the fraudulent entries.

11              f.    Thereafter, defendant VILLEGAS would pay a portion of

12   the cash bribes received from the brokers to the California DMV

13   employees in exchange for making the fraudulent entries.

14              g.    As a result of the fraudulent entries that an

15   applicant had passed the required tests, the California DMV would

16   ultimately prepare and mail a California driver’s license to the

17   applicant that the applicant was not lawfully entitled to receive.

18        4.    In carrying out the scheme over more than two years,

19   defendant VILLEGAS and his co-schemers accepted cash bribes at least

20   several times each week, totaling more than $50,000 over the course

21   of the scheme.

22

23

24

25

26

27

28

                                             3
          Case 2:21-cr-00179-TJH Document 1 Filed 04/13/21 Page 4 of 5 Page ID #:4



 1   C.      USE OF THE MAIL

 2           On or about the dates listed below, within the Central District
 3   of California and elsewhere, defendant VILLEGAS, for the purpose of
 4   executing the above-described scheme to defraud, willfully caused the
 5   California DMV to place, in an authorized depository for mail matter
 6   to be sent and delivered by the United States Postal Service
 7   according to the directions thereon, a California driver’s license to
 8   each applicant identified below, which the applicant was not legally
 9   entitled to receive and which was instead the result of defendant
10   VILLEGAS accepting cash bribes to make fraudulently entries into the
11   DMV database of test scores on the tests required for a California
12   driver’s license:
13   ///
14   ///
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                4
      Case 2:21-cr-00179-TJH Document 1 Filed 04/13/21 Page 5 of 5 Page ID #:5



 1   COUNT       DATE         ITEM MAILED
 2   ONE         4/14/2016    California    DMV mailed   a California driver’s
                              license to    L.O.V.G.
 3
     TWO         7/26/2016    California    DMV mailed   a California driver’s
 4                            license to    K.C.
     THREE       11/10/2016   California    DMV mailed   a California driver’s
 5                            license to    R.H.
     FOUR        11/22/2016   California    DMV mailed   a California driver’s
 6                            license to    G.F.M.
 7   FIVE        11/25/2016   California    DMV mailed   a California driver’s
                              license to    E.G.H.
 8   SIX         12/19/2016   California    DMV mailed   a California driver’s
                              license to    D.E.P.H.
 9   SEVEN       2/17/2017    California    DMV mailed   a California driver’s
                              license to    T.G.G.
10

11
                                            TRACY L. WILKISON
12                                          Acting United States Attorney

13

14

15                                          BRANDON D. FOX
                                            Assistant United States Attorney
16                                          Chief, Criminal Division
17                                          MARK A. WILLIAMS
                                            Assistant United States Attorney
18                                          Chief, Environmental and
                                            Community Safety Crimes Section
19
                                            DENNIS MITCHELL
20                                          Assistant United States Attorney
                                            Deputy Chief, Environmental and
21                                          Community Safety Crimes Section
22                                          ERIK M. SILBER
                                            AMANDA M. BETTINELLI
23                                          Assistant United States Attorneys
                                            Environmental and Community
24                                          Safety Crimes Section
25

26

27

28

                                            5
